DETAILED ACTION
Applicant's amendments and remarks, filed 10/12/22, are fully acknowledged by the Examiner. Currently, claims 2-21 are pending with claim 2 amended. The following is a complete response to the 10/12/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 6, 9-10, 12-16, and 21 is/are rejected under pre-AlA 35 U.S.C. 103({a) as being unpatentable over Dahlke (US 5,991,355) in view of Malackowski (US 2009/0275940), in further view of Omori (US 7,959471).
Regarding claim 2, Dahlke teaches a surgical flux transmission conduit for operationally coupling a surgical flux source with a surgical flux delivery instrument (connecting cable 18 to connect the catheter with source 24 at 20), the conduit comprising: a data signal transmission pathway to transmit data signals between the surgical flux source and the surgical flux delivery instrument (data signal pathway between 2 and 6); a surgical flux transmission pathway to supply flux from the surgical flux source to the surgical flux delivery instrument (flux pathway through 18); and a source-side connector configured to removably mate with a source connector interface of the surgical flux source (18 coupleable to 20), the source-side connector comprising:
a conduit flux terminal in communication with the surgical flux transmission pathway (a line of 18 connecting to 16); and
a conduit data terminal in communication with the data signal transmission pathway (terminal connecting with 2 and 4), the conduit data terminal at the connector body and configured to mate with a source data terminal of the source connector interface (terminal connecting 2 and 4 to the connector 16 as in col. 2, lines 20-26).
Dahlke is silent regarding a connector body comprising an end face, an opposing end portion opposite the end face, and an exterior surface between the end face and the opposing end portion;
the conduit flux terminal being one of a male or female terminal located at the end face of the connector body and configured to mate with a complementary female or male source flux terminal of the source connector interface, and the conduit data terminal being located at the lateral surface of the connector body.
Dahlke is further not explicit regarding the conduit data terminal electrically connected with the data signal transmission pathway with an electrical contact on the exterior surface at a location between the end face and the opposing end portion of the connector body and configured to contact and electrically connect with a source data terminal.
Malackowski teaches a connector body comprising an end face and a lateral surface extending longitudinally from the end face (end face with facing 61 as in Fig. 1 and a lateral surface as the plugs with 78 and 79);
a conduit with conduit flux terminal being one of a male or female terminal (pins 79 and 78) located at the end face of the connector body (79 and 78 at the end of 38 connecting to 61) and configured to mate with a complementary female or male source flux terminal of the source connector interface (78 and 79 connects to a complementary interface 61 of sockets 56 and 58).Omori teaches terminals at a surface between the end face and the opposing end portion allowing for electrical connection of a conduit and a source terminal (col. 9, lines 12-29; electrical contacts 28 on a surface between the end face and the opposing end portion).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the connector interface of Malackowski to allow for removable connection between generator and instrument, such that the instrument is able to deliver energy from the generator to tissue. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dahlke with the conduit flux terminal at the lateral surface of the connector, as in Omori. This would allow for a connection between the instrument and the source. This would be a rearrangement of parts, and shifting the position of the contact between the conduit flux terminal and the source data terminal would not have modified the operation of the device. See MPEP 2144.04.
Regarding claim 5, Dahlke teaches further comprising a second conduit flux terminal in communication with the surgical flux transmission pathway (another line of connector 18 going through 22).
Dahlke is silent regarding the second conduit flux terminal being one of a male or female terminal located at the end face of the connector body and configured to mate with a complementary female or male source flux terminal of the source connector interface.
Malackowski teaches male terminals at the end face of the connector body configured to mate with a female source flux terminal of the source connector interface (78-79 connect to 61).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the male and female terminals to connect together such as Malackowski, as a known connector interface capable of delivering surgical energy and data.
Regarding claim 6, Dahlke is silent wherein the conduit flux terminal of the source-side connector is a male terminal that extends from the end face of the connector body.Malackowski teaches male terminals at the end face of the connector body configured to mate with a female source flux terminal of the source connector interface (78-79 connect to 61).It would have been obvious to one of ordinary skill in the art to modify Dahlke with the male and female terminals to connect together such as Malackowski, as a known connector interface capable of delivering surgical energy and data.
Regarding claim 10, Dahlke is not explicit wherein the connector body is configured to be received within a complementary receptacle of the source connector interface.
However, Malackowski teaches an electrical connecting system with a complementary receptacle (fig. 1, 78-79 and 61 as complementary).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the male and female complementary terminals to connect together such as Malackowski, as a known connector interface capable of delivering surgical energy and data.
Regarding claim 12, Dahlke is silent wherein the conduit flux terminal of the source-side connector is a male terminal extending from the end face of the connector body.
Malackowski teaches male terminals at the end face of the connector body configured to mate with a female source flux terminal of the source connector interface (78-79 connect to 61).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the male and female terminals to connect together such as Malackowski, as a known connector interface capable of delivering surgical energy and data.
Regarding claim 13, Dahlke is silent wherein the end face of the connector is transverse to a direction of insertion of the connector body into the receptacle.
However, Malackowski teaches the end face of the connector is transverse to a direction of insertion of the connector body into the receptacle (face having 78 and 79 is transverse to the direction of insertion, along the cable length, into 61).
It would have been obvious to one of ordinary skill in the art that in the combination, the end face of the connector is transverse to a direction of insertion, as a shape that is known for plugging in cables to generators.
Regarding claim 14, Dahlke is silent wherein the conduit flux terminal is configured to mate with the source flux terminal located at a rear face of the receptacle of the source connector interface when the connector body of the source-side connector is being received in the receptacle, and wherein the electrical contact of the conduit data terminal is configured to contact the source data terminal located at a lateral surface of the receptacle of the source connector interface when the connector body of the source-side connector is being received in the receptacle.
However, Malackowski teaches the conduit flux terminal is configured to mate with the source flux terminal located at a rear face of the receptacle of the source connector interface when the connector body of the source-side connector is being received in the receptacle, and wherein the conduit data terminal is configured to contact the source data terminal located at a lateral surface of the receptacle of the source connector interface when the connector body of the source-side connector is being received in the receptacle (78-79 mate with 61 with the corresponding female connectors at a rear of 61).
It would have been obvious to one of ordinary skill in the art to mate the conduit flux and data terminals with the source flux and data terminals, as in Malackowski. This would allow for the conduit to transfer flux and data between an instrument and source generator for treatment.
Regarding claim 15, Dahlke is silent regarding further comprising an instrument-side connector configured to removably mate with an instrument connector interface of the surgical flux delivery instrument, the instrument-side connector comprising:
a connector body configured to be received within a complementary receptacle of the instrument connector interface;
a conduit flux terminal in communication with the surgical flux transmission pathway and configured to mate with an instrument flux terminal of the instrument connector interface; and
a conduit data terminal in communication with the data signal transmission pathway and configured to mate with an instrument data terminal of the instrument connector interface.
However, Malackowski teaches an instrument side connector configured to removably mate with an instrument connector interface (39 connects to 85 as in Fig. 1), the instrument side connector comprising:
a connector body configured to be received within a complementary receptacle of the instrument connector interface (39 connects to 85 of the instrument);
a conduit flux terminal in communication with the surgical flux transmission pathway and configured to mate with an instrument flux terminal of the instrument connector interface (one of 80-81); and a conduit data terminal in communication with the data signal transmission pathway and configured to mate with an instrument data terminal of the instrument connector interface (other of 80-81).
It would have been obvious to one of ordinary skill in the art to Dahlke with the instrument cable connecting removably to an instrument with the proper connection interface, as in Malackowski. This would allow for the cable to connect the generator and instrument to transfer energy and data.
Regarding claim 16, Dahlke teaches wherein the instrument connector interface is a first instrument connector interface (connection of 16 and 18 as a connection),
But is silent wherein the instrument-side connector is configured to removably mate with a second instrument connector interface different from the first instrument connector interface, and
wherein the second instrument connector interface lacks a terminal to mate with the conduit data terminal of the instrument-side connector.
However, Malackowski teaches a surgical tool system that allows for removable connection of cables to instruments with or without tool data (par. [0066]).
It would have been obvious to one of ordinary skill in the art to modify the connector interface of Dahlke with the properties of Malackowski such that the device would be able to connect to a device without a data signal flux transmission connector feature, where in the combination, the device does not use the data connection. This would allow for different tools to connect to the cable and be used according to the desired treatment.
Regarding claim 21, Dahlke teaches wherein the instrument-side connector further comprises a second conduit flux terminal in communication with the surgical flux transmission pathway (another line of 18), but is silent wherein the second conduit flux terminal of the instrument-side connector is configured to mate with a different instrument flux terminal of a different instrument connector interface not having any terminal to mate with the conduit data terminal of the instrument-side connector.
However, Malackowski teaches wherein a connector interface of a surgical flux transmission conduit is configured to selectively mate with a first device connector interface having at least one device surgical flux transmission connector feature and at least one device data signal transmission connector (cable 38 can mate with tool 32 at 82 and 84), and with a second device connector interface having at least one device surgical flux transmission connector feature and without a device data signal transmission connector feature (par. [0066] 38 can mate with tools without memories).
It would have been obvious to one of ordinary skill in the art to modify the connector interface of Dahlke with the properties of Malackowski such that the device would be able to connect to a device without a data signal flux transmission connector feature, where in the combination, the device does not use the data connection. This would allow for different tools to connect to the cable and be used according to the desired treatment.
Claims 7, 9 is/are rejected under pre-AlA 35 U.S.C. 103({a) as being unpatentable over Dahlke (US 5,991,355) in view of Malackowski (US 2009/0275940), in further view of Omori (US 7,959471), in further view of Beller (US 2011/0045680)
Regarding claim 7, Dahlke is silent regarding wherein the conduit flux terminal of the source- side connector is a female terminal.
Beller teaches male and female connectors on a terminal of a cable (at least Fig. 2 with 61 and 62 as female connectors and 71-73 as male connectors).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the male and female terminals to connect together such as Beller, as a known connector interface capable of delivering surgical energy and data.
Regarding claim 9, Dahlke teaches wherein the surgical flux comprises electricity (electrodes for ablation as in col. 2, lines 12-19),
But is silent wherein the conduit flux terminal of the source-side connector is an electrical plug or electrical socket, and wherein the electrical contact of the conduit data terminal of the source-side connector is an electrical contact pad or electrical contact finger.
However, Beller teaches an electrical plug (at least Fig. 2 with 71-73 as male connectors), and a contact finger (60 with 61 and 62 for sending data to be decoded as in par. [0019]).
It would have been obvious to one of ordinary skill in the art to modify Dalhke with the plug of Beller. This would allow for a plug to connect and disconnect the source and cable.
Claim 3 is/are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in further view of Maass (US 2013/0274734).
Regarding claim 3, Dahlke teaches wherein the source connector interface is a first source connector interface (first connector connecting one of the lines from 18), but is silent regarding wherein
the source-side connector is configured to removably mate with a second source connector interface different from the first source connector interface, and
wherein the second source connector interface lacks a terminal to mate with the conduit data terminal of the source-side connector.
However, Malackowski teaches wherein a connector interface of a surgical flux transmission conduit is configured to selectively mate with a first device connector interface having at least one device surgical flux transmission connector feature and at least one device data signal transmission connector (cable 38 can mate with tool 32 at 82 and 84), and with a second device connector interface having at least one device surgical flux transmission connector feature and without a device data signal transmission connector feature (par. [0066] 38 can mate with tools without memories).
Maass teaches a generator without a data signal transmission feature (Fig. 1, generator 500).
It would have been obvious to one of ordinary skill in the art to modify the cable of Dahlke with the connection features of Malackowski, and with use of a generator as in Maass. This would allow the cable to mate with generators having different connecting features, allowing the generator to work with more tools.
Claim 4 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in further view of Behl (US 5,817,092).
Regarding claim 4, Dahlke teaches wherein the source-side connector further includes a second conduit data terminal in communication with the data signal transmission pathway (second terminal connecting the other of 2 and 4 to 16).
Dahlke is silent wherein the second conduit data terminal is disposed on an opposite side of the connector body from the conduit data terminal and wherein the second conduct data terminal is configured to mate with the source data terminal when the source-side connector is mated with the source connector interface in a reversed orientation.
However, Behl teaches reorienting a connector in multiple orientations (col. 3, lines 35-54 with orientations).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the connector has a shape that allows for different orientations as in Behl. One of ordinary skill in the art would appreciate that the data terminals would connect to a different data terminal in a different orientation. This would allow for multiple unique treatment configurations (col. 3, lines 35-54).
Claim 8 is/are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in view of Beller, in further view of Harper (US 6,338,657).
Regarding claim 8, Dahlke is silent wherein the conduit flux terminal of the source-side connector is recessed into the connector body.
However, Harper teaches the conduit flux terminal recessed into the connector body (connector body 112 housing a connection terminal as in at least Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with the recessed connecting pins of Harper, to protect the connection pins from being bent.
Claim 11 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in further view of Shinmura (US 7,122,032), in further view of Maass.
Regarding claim 11, Dahlke teaches wherein the source connector interface is a first source connector interface (20 connecting to 18),
but is not explicit wherein the source-side connector is configured to removably mate with a second source connector interface different from the first source connector interface, and
wherein the second source connector interface comprises a receptacle configured to receive the connector body, and
wherein the second source connector interface lacks a source data terminal to mate with the first conduit data terminal of the source-side connector.
However, Shinmura teaches an adaptor (Fig. 7, connection adaptor 106), that is used for connecting to a second device connector, allowing it to connect with devices of a different connector type.
Maass teaches a generator without a data signal transmission feature (Fig. 1, generator 500).
It would have been obvious to one of ordinary skill in the art to modify the cable of Dahlke with the connection features of Malackowski, and to modify the combination to have an adaptor capable of mating with a second device connector feature but not the first, as taught by Shinmura. This would allow the cable to mate with tools having different connecting feature, allowing the generator to work with more tools.
Claims 17, 19 and 20 is/are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in further view of Harper.
Regarding claim 17, Dahlke is silent wherein the connector body of the instrument-side connector has a shape that allows the instrument-side connector to mate with the instrument connector interface in a specific orientation and prevents the instrument-side connector from mating with the instrument connector interface in a reversed orientation.
However, Harper teaches an instrument connector that has a shape preventing a reversed orientation connection (See Fig. 4).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the instrument side connection has a particular orientation to ensure the pins are correctly aligned.
Regarding claim 19, Dahlke teaches wherein the connector body of the instrument-side connector has lateral walls defining a shape in profile having a central portion and two peripheral portions coupled to opposite sides of the central portion (central portion with pins 5 and peripheral portions near the top and bottom), the central portion being wider than either of the two peripheral portions, one of the peripheral portions having lateral walls that are entirely curved in profile and the other of the peripheral portions having a lateral wall segment that is straight in profile.
However, Harper teaches a connector body of the instrument-side connector (Fig. 3) has lateral walls defining a shape in profile having a central portion and two peripheral portions coupled to opposite sides of the central portion (central portion as diameter of 110 along x-axis of Fig. 3), the central portion being wider than either of the two peripheral portions (110 along x axis is longest along the central diameter as opposed to further up toward the x axis or down toward 200), one of the peripheral portions having lateral walls that are entirely curved in profile and the other of the peripheral portions having a lateral wall segment that is straight in profile (top is entirely curved while bottom 200 is straight).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the instrument side connection has a particular shape to ensure the connection can only happen in one orientation.
Regarding claim 20, Dahlke is silent regarding wherein the instrument-side connector further comprises a second conduit flux terminal in communication with the surgical flux transmission pathway, the second conduit flux terminal being located at the central portion, and wherein the conduit flux terminal and the conduit data terminal of the instrument-side connector are located at the peripheral portions.
However, Harper teaches multiple pins for electrosurgical conductivity (pins 222 as in Figs. 4, 6).
It would have been obvious to one of ordinary skill in the art to modify Dahlke with another flux terminal, as in Harper, to allow for the lines of Dahlke to have their own pin. It would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the pinout arrangement with the central portion and the peripheral portions, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Furthermore, it appears that the invention would perform equally well with the pinouts of the flux terminal arranged as such.
Claim 18 is/are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Dahlke in view of Malackowski, in view of Omori, in further view of Kim (US 2012/0004655).
Regarding claim 18, Dahlke is silent regarding wherein the connector body of the instrument- side connector has lateral walls defining a three-lobed shape in profile, with two of the lobes having lateral walls that are entirely curved in profile and one of the lobes being elongated relative to the other two lobes and having one or more lateral wall segments that are straight in profile. However, Kim teaches a connector body with lateral walls with a three lobed shape (lobe at 194, 196, and 202 as in Figs 9-11), with two probes having lateral walls that are entirely curved in profile (194 and 196 with curved walls in profile) and one lobe being elongated relative to the other two lobes and having one or more lateral wall segments that are straight in profile (200 and 198 straight in profile). It would have been obvious to one of ordinary skill in the art to modify Dahlke with the connector shape of Kim, as a connector shape that would be able to connect to a surgical generator, allowing for treatment of tissue.
Response to Arguments
Applicant’s arguments, see the remarks, filed 10/12/22, with respect to the rejection(s) of claim(s) 2-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Omori as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794